Title: To James Madison from James Simpson, 29 October 1806
From: Simpson, James
To: Madison, James



No: 119.
Sir
Tangier 29th. October 1806

Agreeably to what I had the honour of writing you yesterday, I have this day drawn a Bill of Exchange on you payable to the order of Mr. Richard W Meade of Cadiz, thirty days after presentation for Two thousand dollars on Account of Sallary.  I beg to repeat my request of this Bill being paid and charged against me accordingly.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson

